Judgment and order unanimously reversed on *898the law and facts and a new trial granted, with costs to the appellants to abide the event. Questions of fact are presented which should have been presented to -the jury. (Appeal from judgment and order of Monroe Trial Term dismissing the complaint as to defendant Cigna on motion made at the close of all the evidence, in an automobile negligence action. The order is the order of dismissal.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.